April 27, VIA EDGAR Securities and Exchange Commission 100 F Street, N.E., Mail Stop 3561 Washington, D.C., 20549 Attention:Rolaine S. Bancroft, Special Counsel Re:OSI Restaurant Partners, LLC Form 10-K for the fiscal year ended December 31, 2008 Filed March 31, 2009 File No. 001-15935 Dear Ms. Bancroft: This letter sets forth the Company’s response to the staff’s comment set forth in your letter dated April 14, 2009, addressed to A. William Allen, III with respect to the Company’s Form 10-K for the fiscal year ended December 31, 2008 (the “Form 10-K”).In connection with this response to the staff’s comment, the Company is filing Amendment No. 1 to the Form 10-K (the “Form 10-K/A”). For ease of reference, this letter includes the staff’s comment in italics followed by the Company’s response to the question raised. Credit
